Citation Nr: 1805169	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  15-41 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran's son (R.L.)



ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from May 1969 to July 1975.  The Veteran died in December 2013.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction of the case has since been transferred to the RO in St. Petersburg, Florida.  That office forwarded the appeal to the Board.  

In July 2017, the Board remanded the appeal for the RO to schedule the appellant for a Board hearing.

In September 2017, the appellant and the Veteran's son testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.        

In 2017, the appellant submitted additional medical evidence, after certification of the appeal.  The appellant included a waiver of RO consideration for this evidence in September 2017 and October 2017.  In any event, there is now an automatic waiver of initial RO review for evidence submitted at the time of or subsequent to a Substantive Appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence.  See 38 U.S.C. § 7105(e)(1) (2012).  The appellant's Substantive Appeal was filed in November 2015, after the effective date of the new statute.  Therefore, the Board will consider this medical evidence, without initial RO review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran died in December 2013 at the emergency room of Sacred Heart Hospital.  The death certificate lists the immediate or underlying cause of death as cardiopulmonary arrest.  The death certificate lists contributory causes of death (but not resulting in the underlying cause), as hypertension and colon cancer.  No autopsy was performed.   

2.  At the time of the Veteran's death in December 2013, service connection was established for the following disabilities:  posttraumatic stress disorder (PTSD), rated as 30 percent disabling; a right foot disability, rated as 10 percent disabling; and a left foot disability, rated as 10 percent disabling.  

3.  The Veteran had colon cancer as the result of alcohol abuse associated with his service-connected PTSD disability.  His colon cancer was a contributory cause of his death.


CONCLUSION OF LAW

The Veteran's contributory cause of death - colon cancer, was secondary to his service-connected PTSD with alcohol abuse, meeting the requirements for service connection for the cause of the Veteran's death.  38 U.S.C. §§ 101, 105, 1101, 1110, 1310, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.1(k), (m), (n), 3.5(a), 3.102, 3.159, 3.301(d), 3.303, 3.312 (2017); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant cause of death claim.  However, the appellant was provided adequate VCAA notice for this issue in March 2014, September 2015, May 2016, and June 2016 VCAA letters.  

Moreover, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the appellant, given the completely favorable disposition of the service connection for cause of death issue on appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

II.  Cause of Death

The Veteran died in December 2013 at the emergency room of Sacred Heart Hospital.  The death certificate lists the immediate or underlying cause of death as cardiopulmonary arrest.  The death certificate lists contributory causes of death (but not resulting in the underlying cause), as hypertension and colon cancer.  At present, both the immediate and contributory causes of death, listed on the death certificate, are all nonservice-connected disabilities.  No autopsy was performed.   

At the time of the Veteran's death in December 2013, service connection was established for the following disabilities:  PTSD, rated as 30 percent disabling; a right foot disability, rated as 10 percent disabling; and a left foot disability, rated as 10 percent disabling.  The combined service-connected disability rating was 50 percent.  See 38 C.F.R. §§ 4.25 (combined ratings table), 4.26.  

However, as noted above, at the time of the Veteran's death, service connection had not been established for the causes of his death listed on his death certificate - i.e., cardiopulmonary arrest, hypertension, and colon cancer.  

The appellant contends that the Veteran's service-connected feet affected his cardiovascular system, causing a "blood clot," which was the true cause of the Veteran's death.  Thus, she believes the Veteran's service-connected feet were a contributory cause of death.  She explains that in the year prior to his death, the Veteran's service-connected feet exhibited poor circulation, constant pain, difficulty walking, blisters and sores, and discoloration (bluish lower extremities).  On the morning of his death in December 2013, the Veteran had attended a VA exercise program.  The combination of the strenuous VA exercise program and his service-connected foot disability caused a blood clot which went to his heart, sending the Veteran into cardiopulmonary arrest.  Thus, the appellant maintains that the blood clot originated from the service-connected feet.  From research she conducted independently, the appellant asserts that having poor circulation in the legs and feet without medical attention can or will cause blood clots.  These blood clots in the feet and legs cause irreversible damage to the heart and lungs if overlooked, which eventually leads to sudden death - such as the Veteran's case.  See appellant's statements dated in October 2015, December 2015, and May 2017; NODs dated in December 2014 and February 2015; VA Form 9 dated in November 2015; and videoconference hearing testimony dated in September 2017.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, disorders diagnosed after discharge may also still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As a general matter, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Dependency and indemnity compensation (DIC) is defined in the regulations as a monthly payment made by VA to a surviving spouse, child, or parent because of a service-connected death of a veteran occurring after December 31, 1956.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.5(a)(1) (2017).  Generally, a veteran's death is service-connected if it resulted from a disability incurred or aggravated in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  

A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is one which contributes substantially or materially to death, that combined to cause death, or aided or lent assistance to the production of death.  It is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Also, service connection for the cause of death on a secondary basis can be established if it shown that the veteran's disability which is the primary or contributory cause of death, is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Moreover, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a primary or contributory cause of death that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(b), effective October 10, 2006.  See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  

On this issue, the M21-1 confirms that entitlement to DIC cause of death can be established if the cause of death was "incurred or aggravated by" a service-connected disability.  In other words, secondary service connection can be considered within the context of a DIC claim.  See VBA Live Manual, M21-1, IV.iii.1.B.1.e.   

The Veteran's spouse, when competent, can in certain instances establish a nexus between the Veteran's death and an in-service disease or injury.  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Therefore, a medical opinion is not always required to establish such a nexus.  Id.    

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Initially, upon review, the Board finds no probative or clinical evidence of record in support of the appellant's contentions regarding the Veteran's service-connected feet causing a blood clot, then leading to the Veteran's death.  The evidence of record is negative for the existence of any blood clot, let alone a blood clot contributing to the Veteran's death.  In fact, at the September 2017 videoconference hearing (at pages 11-12), the appellant testified that no doctor has opined to her that a blood clot caused the Veteran's death.  Thus, service connection for the cause of the Veteran's death cannot be granted based on this particular theory of etiology.  

Nevertheless, upon review of the evidence of record, the Board finds that service connection for the cause of the Veteran's death is warranted.

This award of DIC (cause of death) benefits in the present case is based on a theory of etiology that was not raised by the RO or the appellant. Regardless, the Board has determined it was reasonably raised by the evidence of record.  In this respect, VA has a duty to consider a claim under all theories of entitlement if raised by the evidence of record.  VA must fully and sympathetically develop a claimant's claim to its optimum, and that requires VA to determine all potential claims raised by the evidence, applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

In short, the Board finds that prior to his death in December 2013, the Veteran's service-connected PTSD resulted in an alcohol abuse / dependence disorder that was a major factor in causing his colon cancer.  His colon cancer is an established contributory cause of death listed on his death certificate.  Therefore, his colon cancer (a contributory cause of death) was secondary to his service-connected PTSD with alcohol abuse.  See 38 C.F.R. § 3.310(a).  It follows that service connection for colon cancer as the cause of the Veteran's death is warranted.  38 U.S.C. §§ 101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.  

In this regard, in a June 2010 Board decision, the Board awarded the Veteran service connection for PTSD.  However, the record also shows the Veteran has an alcohol abuse disorder secondary to his service-connected PTSD.  See 38 C.F.R. § 3.310(a).  Specifically, when the Board granted service connection for PTSD, the June 2010 Board decision itself concluded there was evidence that the Veteran experienced problems with alcoholism after his service in Okinawa, Japan, "which may indicate the incurrence of PTSD" at that time during active duty.  In fact, the Board observes that service treatment record (STR) clinical records and STR narrative summaries dated in August 1974 and October 1974 established the Veteran was hospitalized during active duty for alcoholism.  He was admitted to a military Alcoholic Rehabilitation Unit.  The Veteran was separated from service in 1975.

Post-service, a September 2003 VA POPC social work note assessed the Veteran's alcohol problem was "self-medication" for his service-connected PTSD symptoms.  Moreover, a March 2005 VA POPC social work note also remarked the Veteran was sober at that time, but his alcohol abuse was self-medication associated with possible PTSD.  He had a documented history of DUIs and a diagnosis of alcohol abuse / dependence.  He was in and out of remission.  He requested VA treatment on several occasions in the 2000s for his alcoholism.  See e.g., November 2008 VA addiction psychiatry risk assessment screening note.  

In this regard, with respect to claims, as here, filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in the line of duty if the injury or disease was a result of the person's willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C. §§ 105, 1110; 38 C.F.R. §§ 3.1(m), (n), 3.301(d).  VA's General Counsel has also confirmed that direct service connection for a disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  Therefore, in the present case, service connection for any primary alcohol abuse disorder the Veteran has would generally be precluded by law.

However, service-connected disability compensation may be awarded for an alcohol or drug abuse disability secondary to a service-connected disability or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In this regard, the Federal Circuit cautioned that compensation would only result where there was clear medical evidence establishing that the alcohol or drug abuse disability was caused or aggravated by a veteran's primary service-connected disability.  Id.  

As described in detail above, there is clear medical evidence of record establishing that the Veteran's alcohol abuse disability was caused by his primary service-connected PTSD disability.  Thus, based on the above evidence of record, the Veteran's service-connected PTSD disability also includes his alcohol abuse / dependence disorder.  See 38 C.F.R. § 3.310(a); Allen, 237 F.3d at 1376.  

The remaining question for purposes of awarding DIC benefits is whether the Veteran's colon cancer (a contributory cause of death) was secondary to his service-connected PTSD with alcohol abuse.  See 38 C.F.R. § 3.310(a).  On this issue, the M21-1 confirms that entitlement to DIC cause of death can be established if the cause of death (primary or contributory) was "incurred or aggravated by" a service-connected disability.  See VBA Live Manual, M21-1, IV.iii.1.B.1.e.   

Of note, an earlier August 2003 rating decision by the RO already denied the Veteran direct service connection for colon cancer.  That service connection claim had been filed by the Veteran during his lifetime.  But with respect to DIC claims filed by a survivor of a veteran, both the Court and the Federal Circuit have held that a claim for DIC is treated as an original claim by the survivor, independent of claims for service connection brought by the veteran during his lifetime, and unprejudiced by any adjudications concerning such claims.  See Stoll v. Nicholson, 401 F.3d 1375, 1380 (Fed. Cir. 2005).  In Stoll, the Federal Circuit stated that "...it is clear that survivors of such veterans do not inherit the veteran's prior service-connection status for purposes of DIC claims.  The veteran's entitlement and a survivor's entitlement are two different claims."  Stoll, 401 F.3d at 1380.   See also Kane v. Principi, 17 Vet. App. 97 (2003).  In addition, VA regulation provides that issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those cases during the veteran's lifetime.  38 C.F.R. § 20.1106 (2017).  Therefore, the RO's earlier August 2003 denial of service connection for the Veteran's colon cancer is not relevant to the Board's current adjudication.  

In the present case, the December 2013 death certificate listed the Veteran's colon cancer disability as a contributory cause of death.  There is no contrary medical opinion of record.  VA treatment records dated from 2001 to 2013 reveal treatment for colon cancer and its residuals, leading up to the Veteran's death.  In April 2001 the Veteran had colon surgery with a complete resection and chemotherapy.  VA Fast Letter 13-04 (Mar. 22, 2013), instructs adjudicators to "grant service connection for the cause of death when the death certificate shows that the service-connected disability is the principal or contributory cause of death."  Although the Fast Letter has been rescinded, its contents have been incorporated into the Live Manual.  See VBA Live Manual M21-1, IV.iii.2.A.1.B.  Thus, the Board considers the Veteran's colon cancer to be a contributory cause of death, based on the Veteran's uncontroverted death certificate.  

As stated above, generally, service-connected disability compensation is precluded for disability that is the result of the veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C. § 1110.  According to Allen, this statute also precludes secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  237 F.3d 1381.  But by the term "primary," the Federal Circuit meant an alcohol abuse disability arising during service from voluntary and willful drinking to excess - in other words, due to willful misconduct.  Id. at 1376.  

However, in contrast, in the instant case, the Board has determined that the Veteran's alcohol abuse disorder is secondary to his service-connected PTSD.  The Veteran's alcohol abuse disorder is not a primary alcohol abuse disorder; rather, it is associated with his already service-connected PTSD.  His alcohol abuse disorder is not based on willful misconduct.  This Veteran's situation is different from one in which a veteran consumes alcohol willfully (causing a primary alcohol abuse disability) or one where a veteran later develops a disability as a result of the willful consumption of an alcoholic beverage (i.e., a secondary disability arising from a primary alcohol abuse disability).  In contrast to these two other situations, an alcohol abuse disability (such as the Veteran's) arising as a direct result of a psychiatric condition (PTSD) fits within § 1110's words of authorization for compensation ("for disability resulting from . . . disease [PTSD] contracted in line of duty" (emphasis added)), and does not fit within § 1110's express exclusion from compensation ("[a] disability [that] is a result of the veteran's own . . . abuse of alcohol or drugs.").  Id. at 1381.  

In July 2014, the Board secured a VA medical opinion from a VA physician on the cause of death issue.  This VA opinion focused on a different theory of entitlement - the Veteran's presumed in-service exposure to contaminated water at Camp Lejeune, North Carolina in the 1970s.  Under a recently amended law, veterans who spent 30 days or more at Camp Lejeune from August 1, 1953 to December 31, 1987 are presumed to have been exposed to volatile organic compounds (VOCs) due to contaminated drinking water.  38 C.F.R. § 3.307(a)(7).  There is a presumption that certain disabilities listed in 38 C.F.R. § 3.309(f) are related to exposure to contaminated water at Camp Lejeune.  However, the Veteran's contributory cause of death - colon cancer, is not one of the presumptive disabilities from exposure to contaminated water at Camp Lejeune.  See 38 C.F.R. § 3.309(f).  

In any event, turning to the crux of this case, the July 2014 physician noted the Veteran had a longstanding history of alcohol abuse.  The VA physician opined that review of the medical literature, including NIH, ATSDR, and NRC shows that the leading known risk factors for colon cancer (the Veteran's contributory cause of death) are: age greater than 50, a history of colon polyps, tobacco use, and alcohol abuse (emphasis added).  These known risk factors of the Veteran's colon cancer outweigh any association with contaminated water at Camp Lejeune.  Stated another way, the July 2014 physician determined that the Veteran's alcohol abuse disorder (now service-connected as discussed above) was a major factor in the development of the contributory cause of the Veteran's death - colon cancer.  See 38 C.F.R. § 3.312(c).   

Therefore, the Board concludes the Veteran's colon cancer was a result of his service-connected alcohol abuse.  38 C.F.R. § 3.310(a).  As discussed above, the Allen case does not preclude compensation in this instance, because the Veteran's alcohol abuse is not a primary alcohol abuse disorder.   

Accordingly, service connection is warranted for the cause of the Veteran's death.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for the cause of the Veteran's death is granted.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


